Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
                                                              FILED
                                                            Oct 10 2012, 9:19 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the                          CLERK
law of the case.                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

KATHARINE C. LIELL                               GREGORY F. ZOELLER
Liell & McNeil Attorneys                         Attorney General of Indiana
Bloomington, Indiana
                                                 AARON J. SPOLARICH
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ZACHARY PODORSKY,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 29A05-1202-CR-94
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE HAMILTON SUPERIOR COURT
                         The Honorable Richard J. Campbell, Judge
                            Cause No. 29D04-1106-CM-10419




                                      October 10, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                  Case Summary and Issues

       Zachary Podorsky was convicted of possession of marijuana, a Class A

misdemeanor, and sentenced to one year in prison, 363 days of which were suspended,

and ordered to serve 270 days of probation. Podorsky raises two issues for our review,

which we restate as: 1) whether the admission of evidence retrieved after an investigatory

stop violated the Fourth Amendment to the United States Constitution or Article 1,

section 11 of the Indiana Constitution; and 2) whether the trial court abused its discretion

in sentencing Podorsky.     Concluding neither the Fourth Amendment nor Article 1,

section 11 of the Indiana Constitution was violated, and Podorsky’s sentence was not an

abuse of discretion, we affirm.

                               Facts and Procedural History

       Around 2:30 a.m. on February 14, 2011, Patrick Cooper was lying on a couch in

his family room when his fifteen-year-old daughter came downstairs and opened the front

door. When Cooper asked her what she was doing, she responded she was getting aspirin

from the kitchen for a headache.       On a prior occasion, the daughter had gone to

Bloomington to visit friends without permission and Cooper contacted police in

Bloomington in order to have her detained until he could come to pick her up. In

particular, his daughter had gone to high school with Devon Sirls, but Sirls had since

enrolled at Indiana University in Bloomington.         Concerned that his daughter was

attempting to sneak out, Cooper ordered her back to her bedroom, looked outside, and

noticed a maroon-colored Nissan parked nearby. Cooper got into his car to drive by the

Nissan and gather more information. When he did, it appeared to be turned off, but lights

inside the vehicle were illuminated. Upon his first pass, Cooper observed no one in the
                                             2
vehicle, but when he turned around and passed the vehicle a second time, he saw a head

pop up and the vehicle took off. Cooper also observed a partial license plate number and

an Indiana University license plate.

       Cooper called the Carmel Police Department, and Officer Brian Schmidt

responded to the scene. When Officer Schmidt arrived, Cooper was once again driving in

the neighborhood to look for the Nissan, and the daughter answered the door. When

Cooper returned, he informed Officer Schmidt that his daughter had come downstairs and

opened the front door and that he suspected she was attempting to sneak out; he

explained his investigation of the Nissan, that he suspected the driver of the Nissan was

Devon Sirls, and that the Nissan had returned. Officer Schmidt radioed other officers in

the area and requested that someone make an investigatory stop of the Nissan. Officer

David Kinyon responded to the radio request and located the Nissan. When following

the Nissan, it was traveling at approximately twenty miles-per-hour in a thirty mile-per-

hour zone. The driver of the Nissan stared at Officer Kinyon in the rearview and

sideview mirrors while he was following her.

       Officer Kinyon initiated his emergency lights and siren to conduct an investigatory

stop. Devon Sirls was driving the Nissan, and Podorsky was in the passenger seat.

Officer Kinyon detected odors of burnt and raw marijuana coming from the vehicle while

talking to Sirls and Podorsky. Officer Kinyon had Sirls and Podorsky exit the vehicle,

and he retrieved his canine unit. The canine alerted Officer Kinyon to the smell of drugs

in the center console. Officer Kinyon found marijuana seeds and stems, or “shake,”

throughout the interior of the car, multiple marijuana cigarettes in the center console


                                            3
ashtray, and several baggies with what appeared to be marijuana residue. The marijuana

cigarettes were later determined to contain 0.21 grams of marijuana.

      Podorsky was charged with possession of marijuana, a Class A misdemeanor. He

was originally found guilty and sentenced by the Carmel City Court, but he was

subsequently granted a new trial in the Hamilton County Superior Court. Prior to trial,

Podorsky moved to suppress all evidence arising from Officer Kinyon’s stop of Sirls’s

vehicle, alleging the stop violated both the Fourth Amendment of the United States

Constitution and Article 1, section 11 of the Indiana Constitution. After a hearing, the

trial court denied Podorsky’s motion, concluding that “the Court finds that the police had

reasonable suspicion to believe that the crime of contributing to the delinquency of a

minor was attempted or being attempted.” Appendix at 28. At trial, Podorsky again

raised his Fourth Amendment and Article 1, section 11 objections to the admission of

evidence resulting from the stop of Sirls’s vehicle. After a bench trial, the trial court

found Podorsky guilty of possession of marijuana as a Class A misdemeanor and

sentenced him to 365 days in prison, with 363 days suspended, and 270 days of

probation. Podorsky now appeals.

                                Discussion and Decision

                          I. Podorsky’s Evidentiary Challenge

                                 A. Standard of Review

      The trial court is afforded discretion in the admission or exclusion of evidence,

and we review such evidentiary claims only for abuse of that discretion. J.D. v. State,

902 N.E.2d 293, 295 (Ind. Ct. App. 2009), trans. denied. An abuse of discretion arises

when a trial court’s decision is clearly against the logic and effect of the facts and
                                            4
circumstances before it. Id. We consider only the evidence in favor of the trial court’s

ruling, along with the reasonable inferences drawn therefrom. Id. However, when

assessing a defendant’s Fourth Amendment claim, “[w]e review trial court

determinations of reasonable suspicion de novo.” Armfield v. State, 918 N.E.2d 316, 319

(Ind. 2009).

                               B. The Fourth Amendment

       Under the Fourth Amendment, an officer is permitted to conduct a brief

investigatory stop of a person if the officer has reasonable suspicion based upon

articulable facts that criminal activity may be afoot, even if the officer lacks probable

cause. Id. (citing United States v. Sokolow, 490 U.S. 1, 7 (1989)). Podorsky argues

reasonable suspicion did not exist because Officer Kinyon, not Officer Schmidt, stopped

Sirls and Podorsky, and that in such circumstances “the knowledge sufficient for

reasonable suspicion must be conveyed to the investigating officer before the stop is

made.” Appellant’s Brief at 6 (quoting Murray v. State, 837 N.E.2d 223, 226 (Ind. Ct.

App. 2005), trans. denied). Podorsky claims any information Officer Schmidt gathered

while at Cooper’s home that could have amounted to reasonable suspicion was not

communicated to Officer Kinyon, and thus Officer Kinyon did not have reasonable

suspicion to stop Sirls and Podorsky.

       The collective knowledge rule provides that “[a]n investigative stop may be based

upon the collective information known to the law enforcement organization as a whole.”

Moultry v. State, 808 N.E.2d 168, 172 (Ind. Ct. App. 2004). See also Griffith v. State,

788 N.E.2d 835, 840 (Ind. 2003) (“Probable cause can rest on collective information

known to the law enforcement organization as a whole, and not solely on the personal
                                           5
knowledge of the arresting officer. The police force is considered a unit.”) (citation

omitted).       We therefore disagree with Podorsky that the officer conducting the

investigatory stop, Officer Kinyon, must have been informed of the specific and

articulable facts giving rise to a reasonable suspicion that criminal activity may be afoot.

Rather, so long as the officers collectively had reasonable suspicion, and the investigating

officer reasonably relied on information given to him by the informing officer, then there

is no Fourth Amendment violation.                    To the extent this court has previously held

otherwise, we disagree and follow the line of reasoning in cases like Moultry and

Griffith.

        “The reasonable suspicion requirement is met where the facts known to the

officer, together with the reasonable inferences arising from such facts, would cause an

ordinarily prudent person to believe criminal activity has occurred or is about to occur.”

Ertel v. State, 928 N.E.2d 261, 264 (Ind. Ct. App. 2010), trans. denied. The totality of the

circumstances was sufficient to give Officer Schmidt such reasonable suspicion. He

responded to Cooper’s home at 2:30 in the morning; Cooper reported he observed a

suspicious maroon colored Nissan nearby in the neighborhood, that his daughter came

downstairs and opened the front door in the early morning hours until Cooper asked her

what she was doing, that Cooper believed his daughter was attempting to sneak out,1 and

that Cooper observed lights illuminated inside the Nissan and when he drove by it a

second time a head popped up inside the vehicle; and while Officer Schmidt was at


        1
           Podorsky points out Officer Schmidt’s testimony appears to indicate it was not until after he radioed for
another officer to stop the Nissan that he was informed of Cooper’s daughter’s prior trip to Bloomington during
which Cooper called police to pick her up until he could arrive and take her home. Nevertheless, Cooper did state
his belief that his daughter was attempting to sneak out of the house. Taken as a whole, the facts created a
reasonable suspicion that criminal activity may have been afoot.
                                                         6
Cooper’s home, the Nissan returned and parked once again in the neighborhood. Based

upon the time of night, Cooper’s credibility as a father, Cooper’s observance of lights and

a person inside the vehicle, the person’s apparent attempt to hide from Cooper when he

drove by, and the vehicle’s return to the neighborhood a few minutes after it initially left,

there was a reasonable suspicion that criminal activity may have been afoot. Specifically,

contributing to the delinquency of a minor and delinquency may have been about to

occur. See Ind. Code §§ 35-46-1-8, 31-37-2-2.

       After developing a reasonable suspicion that criminal activity may have been

afoot, Officer Schmidt radioed for another officer in the area to conduct an investigatory

stop of the Nissan. Officer Kinyon responded, located the Nissan reported by Officer

Schmidt, and after observing further suspicious activity by the driver, conducted an

investigatory stop. It was reasonable for Officer Kinyon to have relied upon Officer

Schmidt in conducting the stop. The collective information known between the two

officers rose to the level of reasonable suspicion.          Further, once Officer Kinyon

conducted the investigatory stop, his immediate detection of the odor of raw and burning

marijuana gave him probable cause to conduct a search of the vehicle. See State v.

Hawkins, 766 N.E.2d 749, 752 (Ind. Ct. App. 2002) (holding when an officer detects the

odor of marijuana coming from a vehicle, the officer has probable cause to search the

vehicle), trans. denied. In conclusion, no Fourth Amendment violation occurred.

                                  C. Article 1, Section 11

       Podorsky also argues Officer Kinyon’s stop of the vehicle was a violation of

Article 1, section 11 of the Indiana Constitution. While this section appears to have been

derived from the Fourth Amendment and contains the same language, we interpret and
                                             7
apply Article 1, section 11 independently from Fourth Amendment jurisprudence. State

v. Bullington, 802 N.E.2d 435, 438 (Ind. 2004) (citations omitted). For the purposes of

Article 1, section 11, the reasonableness of a search or seizure depends upon: “1) the

degree of concern, suspicion, or knowledge that a violation has occurred, 2) the degree of

intrusion the method of the search or seizure imposes on the citizen’s ordinary activities,

and 3) the extent of law enforcement needs.” Litchfield v. State, 824 N.E.2d 356, 361

(Ind. 2005).

       As our above discussion of the officers’ reasonable suspicion demonstrates, the

officers had a relatively high degree of suspicion that the daughter was attempting to

commit delinquency and that whoever was in the vehicle may have been contributing to

the delinquency of a minor. The degree of intrusion was rather minimal. Officer Kinyon

conducted a brief investigatory stop, and the only reason it continued beyond the scope of

a few minutes and resulted in Officer Kinyon searching the vehicle is because he detected

the odor of marijuana. While the extent of law enforcement needs was not that dramatic,

as no one was in danger and no violent offenses had been committed, based on the

balance of these three factors we conclude Article 1, section 11 was not violated. The

only factor contributing much weight is the degree of the officers’ suspicion that

Cooper’s daughter was sneaking out and being aided by the occupants of the vehicle.

Thus, the balancing test weighs in favor of constitutionality.

                                      II. Sentencing

       Podorsky was sentenced to 365 days in prison, with 363 days suspended, and to

270 days of probation. He argues pursuant to Indiana Code section 35-50-3-1, which

limits “the combined term of imprisonment and probation for a misdemeanor” to one
                                             8
year, and this court’s decision in Jennings v. State, 956 N.E.2d 203 (Ind. Ct. App. 2011),

clarified on reh’g, 962 N.E.2d 1260 (Ind. Ct. App. 2012), that his sentence was improper.

However, our supreme court has granted transfer of Jennings, and as such, our opinion

has been vacated. See Ind. Appellate Rule 58(A).

       Indiana Code section 35-50-3-1 provides that when a court suspends all or part of

a misdemeanor sentence,

       it may place the person on probation . . . for a fixed period of not more than
       one (1) year, notwithstanding the maximum term of imprisonment for the
       misdemeanor set forth in sections 2 through 4 of this chapter. However, the
       combined term of imprisonment and probation for a misdemeanor may not
       exceed one (1) year.

As we discussed in Jennings, this court has not consistently determined whether “term of

imprisonment” for the purposes of this statute includes both the number of executed days

and the number of suspended days, or if it is just the number of executed days. 956

N.E.2d at 205-07. Compare Collins v. State, 835 N.E.2d 1010, 1018 (Ind. Ct. App. 2005)

(concluding incarceration period includes both the executed and suspended portions of a

sentence), clarified on reh’g, trans. denied; with Fry v. State, 939 N.E.2d 687, 691 (Ind.

Ct. App. 2010) (determining “term of imprisonment” does not include the suspended

portion of a sentence). If a suspended sentence is included in “term of imprisonment,”

then Podorsky’s combined term of imprisonment and probation exceeds one year and is

in violation of Indiana Code section 35-50-3-1. However, if it does not, then his sentence

does not violate that section.

       We conclude that the suspended portion of a defendant’s sentence is not part of his

or her “term of imprisonment” for the purposes of Indiana Code section 35-50-3-1, and

therefore Podorsky’s sentence is not improper. When a defendant receives a suspended
                                             9
sentence, he or she is not required to serve that time in any fashion unless he or she

commits another crime or violates a court-imposed condition. See Beck v. State, 790

N.E.2d 520, 523 (Ind. Ct. App. 2003) (Mattingly-May, J., concurring in result). Thus, the

defendant cannot logically be said to be “imprisoned” for that period. Podorsky’s term of

imprisonment and probation is therefore only 272 days, which does not exceed one year.

                                      Conclusion

       Officer Kinyon’s investigatory stop of Sirls and Podorsky did not violate the

Fourth Amendment or Article 1, section 11, and the evidence resulting from such search

was therefore properly admitted.     Podorsky’s sentence is not improper pursuant to

Indiana Code section 35-50-3-1 because we conclude the suspended portion of his

sentence is not part of his “term of imprisonment” for the purposes of that statute. We

therefore affirm.

       Affirmed.

BAKER, J., and BRADFORD, J., concur.




                                           10